Exhibit 10(j)(iv)

 

APPENDIX G

TO THE NORTHROP GRUMMAN SUPPLEMENTAL PLAN 2

 

Officers Supplemental Executive Retirement Program

 

(Amended and Restated Effective as of October 1, 2004)

 

Appendix G to the Northrop Grumman Supplemental Plan 2 (the “Appendix”) is
hereby amended and restated effective as of October 1, 2004, except as otherwise
provided. This restatement is intended solely to clarify that the Appendix is
part of the Northrop Grumman Supplemental Plan 2 and to incorporate into the
Appendix previously adopted amendments to the Appendix and is not intended to
make substantive changes to the Appendix.

 

The Appendix was last restated effective July 1, 2003. Subsequently, the
Appendix was amended to (a) address the eligibility of officers of the Company’s
Mission Systems and Space Technology Sectors, effective January 1, 2005 and (b)
address the forms of payment available and the determination of “Eligible Pay,”
effective January 1, 2004.

 

G.01  Purpose. The purpose of this Program is to give enhanced retirement
benefits to eligible officers of the Company. This Program is intended to
supplement benefits that are otherwise available under the Qualified Plans.

 

G.02  Definitions and Construction.

 

  (a) Capitalized terms used in this Appendix that are not defined in this
Appendix or Article I of the Plan are taken from the Qualified Plans, and are
intended to have the same meaning.

 

  (b) Eligible Pay. Subject to paragraphs (1) through (3) below, Eligible Pay
will generally be determined under the rules of the Participant’s supplemental
benefit plan (for section 401(a)(17) purposes).

 

  (1) For periods during which a Participant did not participate in a
supplemental benefit plan, Eligible Pay will be determined by reference to the
applicable qualified defined benefit retirement plan under which the Participant
benefits.

 

  (A) Eligible Pay will be calculated without regard to any otherwise applicable
limitations under the Code, including section 401(a)(17).

 

  (B) Eligible Pay will include compensation deferred under a Deferred
Compensation Plan and in connection with the Northrop Grumman Electronic Systems
Executive Pension Plan.

 



--------------------------------------------------------------------------------

  (C) For purposes of (B), any compensation deferred will only be treated as
compensation for Plan benefit calculation purposes in the year(s) payment would
otherwise have been made and not in the year(s) of actual payment.

 

  (2) Special Rules for Certain Participants.

 

  (A) Former Northrop Grumman Electronic Systems Executive Pension Plan
Participants. For years prior to 2002, Eligible Pay is determined by reference
to the Participant’s total base salary under the Northrop Grumman Electronic
Systems Pension Plan plus any bonuses that were received or would have been
received had the Participant not elected to have the amounts deferred under a
deferred compensation arrangement. No compensation of any kind paid or otherwise
earned while employed by an entity prior to that entity becoming an Affiliated
Company will be included in the Participant’s Eligible Pay.

 

  (B) Employees of Newport News Shipbuilding, Inc. For the period beginning on
January 1, 1994 and ending December 31, 2003, Eligible Pay is determined by
reference to the Participant’s total base salary plus any bonuses that were
received or would have been received had the Participant not elected to have the
amounts deferred under a deferred compensation arrangement.

 

  (3) If a Participant experiences a Termination of Employment before December
31 of any year, Eligible Pay for the year in which the Participant’s Termination
of Employment occurs is determined in accordance with the Standard Annualization
Procedure in Article 2 of the Standard Definitions and Procedures for Certain
Northrop Grumman Corporation Retirement Plans.

 

  (c) Final Average Salary for any Plan Year is the Participant’s average
Eligible Pay for the highest three of the last ten consecutive Plan Years in
which the Participant was an employee of an Affiliated Company and a participant
in a qualified defined benefit retirement plan. For this purpose, years will be
deemed to be consecutive even though a break in service year(s) intervenes.

 

  (d) Months of Benefit Service.

 

  (1) Months of Benefit Service will be determined under the rules of the
Qualified Plans for determining Credited Service.

 

  (2) Months of Benefit Service will continue to be counted for a Participant
until the earlier of (A) or (B):

 

- 2 -



--------------------------------------------------------------------------------

  (A) The date the Participant ceases to earn benefit accrual service under
either the Qualified Plans or some other defined benefit plan of the Affiliated
Companies that is qualified under section 401(a) of the Code (“Successor
Qualified Plan”).

 

  (B) Cessation of the Participant’s status as an elected or appointed officer
of the Company.

 

  (3) If a Participant is transferred to a position with an Affiliated Company
not covered by a Qualified Plan, Months of Benefit Service will be determined as
the Credited Service in the Participant’s last Qualified Plan.

 

  (A) If such a transfer occurs, the Participant will continue to earn deemed
service credits as if he or she were still participating under the Qualified
Plan.

 

  (B) Those deemed service credits will not be considered as earned under the
Qualified Plan for purposes of determining:

 

  (i) benefits under the Qualified Plan or supplements to the Qualified Plan
other than this Program, or

 

  (ii) the offset under Section G.05 below, including the early retirement
factors associated with the plans included in the offset.

 

  (e) The benefits under this Program are designed to supplement benefits under
the Qualified Plans and are to be construed using the same principles and
benefit calculation methodologies applicable under the Qualified Plans except
where expressly modified in this Program.

 

  (f) Benefits are calculated without regard to the limits in sections
401(a)(17) and 415 of the Code.

 

G.03 Eligibility. Except as otherwise provided in (1) through (5) below,
eligibility for benefits under this Program is limited to elected or appointed
officers of the Company, other than Charles H. Noski.

 

  (1) Employees of Newport News Shipbuilding Inc. will be eligible to
participate under this Program effective January 1, 2004.

 

  (2) No employees of Northrop Grumman Space & Mission Systems Corp. (formerly
TRW Inc.), Component Technologies, or Premier America Credit Union are eligible
for benefits under this Program.

 

- 3 -



--------------------------------------------------------------------------------

  (3) No Participant is entitled to any benefits under this Appendix G until he
or she becomes Vested under the Qualified Plans, except to the extent provided
in Section G.08.

 

  (4) No individual who is, was, or will be eligible to participate in and
receive benefits under Appendix F of the Plan (the “CPC SERP”) is eligible to
participate under this Program.

 

Effective January 1, 2005, Section G.03 is restated in its entirety to provide
as follows:

 

  G.03 Eligibility. Except as otherwise provided in (1) through (5) below,
eligibility for benefits under this Program is limited to elected or appointed
officers of the Company, other than Charles H. Noski.

 

  (1) Employees of Newport New Shipbuilding, Inc. will be eligible to
participate under this Program effective January 1, 2004.

 

  (2) No employees of Vinnell Corporation, Component Technologies, or Premier
America Credit Union are eligible for benefits under this Program.

 

  (3) No Participant is entitled to any benefits under this Appendix G until he
or she becomes Vested under the Qualified Plans, except to the extent provided
in Section G.08.

 

  (4) No individual who is, was, or will be eligible to participate in and
received benefits under Appendix F of the Plan (the “CPC SERP”“) is eligible to
participate under this Program.

 

  (5) Notwithstanding any other provisions of this Program to the contrary,
elected and appointed officers of the Company’s Mission Systems and Space
Technology Sectors will be eligible to participate under this Program effective
as of January 1, 2005.

 

G.04 Benefit Amount.

 

  (a) A Participant’s annual Normal Retirement Benefit under this Program equals
the sum of (1) through (3) below, subject to the limit described in Section
G.05:

 

  (1) 2.0% x Final Average Salary x Months of Benefit Service up to 120 months ÷
12

 

  (2) 1.5% x Final Average Salary x Months of Benefit Service in excess of 120
months up to 240 months ÷ 12

 

  (3) 1.0% x Final Average Salary x Months of Benefit Service in excess of 240
months up to 540 months ÷ 12

 

- 4 -



--------------------------------------------------------------------------------

However, if an employee performs service during his or her career in covered
positions under both this Appendix G and the CPC SERP: the employee’s entire
benefit will be calculated under Section F.04 of the CPC SERP and payable under
the terms of that program; all benefits accrued under this Program will be
eliminated; and no amounts will be payable under this Appendix G.

 

  (b) The total benefit payable is a single, straight life annuity commencing at
age 65, assuming an annual benefit equal to the gross benefit under (a). The
form of benefit and timing of commencement will be determined under Section
G.06.

 

  (c) If a Participant’s benefit is paid under this Program before age 65, the
benefit will be adjusted as follows. The Early Retirement Benefit is a monthly
benefit equal to the Normal Retirement Benefit reduced by the lesser of:

 

  (1) 1/12th of 2.5% for each calendar month the payment of benefits begins
before age 65; or

 

  (2) 2.5% for each Benefit Point less than 85 where the Participant’s Benefit
Points (truncated to reach a whole number) equal the sum of:

 

  (A) his or her age (computed to the nearest 1/12th of a year) at the annuity
starting date and

 

  (B) 1/12th of his or her months of Credited Service under the applicable
Qualified Plan (also computed to the nearest 1/12th of a year) as of the date
his or her employment terminated.

 

A Participant’s Vesting Service and months of Credited Service earned under the
Qualified Plans (or deemed earned in the event of a transfer) are used to
determine whether the Early Retirement Benefit provisions apply and to calculate
the early retirement reduction.

 

  (d) Except as provided under Sections G.06(c) and G.07, no benefit will be
paid under this Program if a Participant:

 

  (1) experiences a Termination of Employment before attaining age 55 and
completing 120 Months of Benefit Service; or

 

  (2) is not an active Participant in the Plan at the time of his or her
Termination of Employment.

 

Notwithstanding any other provision of the Program to the contrary, a
Participant who otherwise satisfies the requirements of this subsection (d) is
not required to retire and commence benefits under this Program upon his or her
Termination of Employment.

 

- 5 -



--------------------------------------------------------------------------------

G.05 Benefit Limit. Accruals under Section G.04 will be limited as provided in
this Section.

 

  (a) A Participant’s total accrued benefits under all plans, programs, and
arrangements in which he or she participates, including the benefit accrued
under Section G.04 and all plans included in Section G.05(b), may not exceed 60%
of his or her Final Average Salary. If this limit is exceeded, the Participant’s
benefit accrued under this Program will be reduced to the extent necessary to
satisfy the limit.

 

  (1) The Participant’s Final Average Salary will be reduced for early
retirement applying the factors in Section G.04(c).

 

  (2) The limit in this subsection may not be exceeded even after the benefits
under this Program have been enhanced under any Special Agreements.

 

  (b) The gross benefit calculated under Section G.04 above (multiplied by any
applicable early retirement factor) is reduced by the retirement benefits the
participant is entitled to receive (including all early retirement subsidies,
supplements, and other such benefits) under all defined benefit retirement
plans, programs, and arrangements maintained by the Affiliated Companies,
whether qualified or nonqualified (but not contributory or defined contribution
plans, programs, or arrangements).

 

  (c) For purposes of the offset in subsection (b):

 

  (1) Offsets will be made:

 

  (A) with respect to:

 

  (i) benefits accrued under any plan while a Participant is employed by the
Affiliated Companies; and

 

  (ii) benefits accrued under any plan while a Participant was employed by a
company before it became an Affiliated Company;

 

  (B) with respect to any benefit enhancements under change-in-control Special
Agreements (including enhancements for age and service) that Participants have
entered into with the Company (“Special Agreements”); and

 

  (C) without regard to:

 

  (i) benefits accrued under the Supplemental Retirement Income Program for
Senior Executives described in Appendix A; or

 

- 6 -



--------------------------------------------------------------------------------

  (ii) Part II benefits under the Litton Restoration Plan and Litton Restoration
Plan II.

 

  (2) If a Participant’s benefit under this Program commences upon reaching age
65, the Participant’s benefits under all the plans and programs described in (b)
above will be compared on the basis of a single, straight life annuity
commencing at age 65 using the assumptions stated in Section G.09.

 

  (3) If a Participant’s benefit under this Program commences before age 65,
benefits under this Program will be offset for the plans described in (b) above
by converting the benefits paid or payable from those plans to an actuarially
equivalent single life annuity benefit commencing upon retirement. For this
purpose, the benefit will be converted to an early retirement benefit under each
applicable plan’s terms and further adjusted, if necessary, for different normal
forms of benefits or different commencement dates using the actuarial
assumptions of Section G.09.

 

  (4) If a Participant previously received a distribution under one of the plans
described in (b) above for a period of service that counts as Months of Benefit
Service, that previously received benefit applies toward the limit under this
Section.

 

  (e) Example: A Participant elects to receive an early retirement benefit at
age 55 after completing 240 Months of Benefit Service with Final Average Salary
equal to $250,000. The Participant has accrued monthly benefits under the
Northrop Grumman Electronic Systems Pension Plan (the “ES Plan”) equal to $2,550
payable at age 55, the Northrop Grumman ERISA Supplemental Program 2 (“ERISA 2”)
equal to $600 payable at age 55, and the Northrop Grumman Electronic Systems
Executive Pension Plan (the “ES EPP”) equal to $600 payable at age 65.

 

The Participant’s pre-offset benefit under this Program, calculated in
accordance with Section G.04, equals 35% of the Participant’s Final Average
Salary ($250,000) x 75% to account for the early retirement reduction under
Section G.04(c). This results in a monthly gross benefit under this Program,
before the benefit limit is applied, equal to $5,468.75. The Participant’s total
net benefit is calculated, taking into account the offset under (b) above, by
reducing the gross benefit by the following:

 

  (1) the $2,550 monthly benefit under the ES Plan payable at age 55, subject to
that plan’s conversion factors; and

 

  (2) the $600 ERISA 2 early retirement single life annuity payable at age 55.

 

  (3) No offset results from the ES EPP, however, because the Participant is not
eligible to receive a benefit at age 55 under that plan.

 

- 7 -



--------------------------------------------------------------------------------

This results in a monthly gross benefit under this Program equal to $2,318.75.

 

G.06 Payment of Benefits.

 

  (a) Benefits will generally be paid in accordance with Section 2.03 of the
Plan.

 

  (1) A Participant’s benefits under this Program will be paid from among the
benefit forms available under the Northrop Grumman Pension Plan with respect to
benefits accrued on or after July 1, 2008.

 

  (2) In addition to all other benefit forms otherwise available under this
Program, effective as of January 1, 2004, a Participant may elect to have his or
her benefits paid in the form of a 75% Joint and Survivor Option. Under this
option, the Participant is paid a reduced monthly benefit for life and then, if
the Participant’s spouse is still alive, a benefit equal to 75% of the
Participant’s monthly benefit is paid to the spouse for the remainder of his or
her life. If the spouse is not still alive when the Participant dies, no further
payments are made. The determination of the benefit payable under this option
will be made utilizing the factors for a 75% Joint and Survivor Option under the
provisions of the Northrop Grumman Retirement Plan.

 

  (b) Except as provided in (c), benefits will commence as of the first day of
the month following the Participant’s Termination of Employment or, if later, as
of the date the Participant’s early retirement benefit commences under the
Qualified Plans.

 

  (c) If a Participant has a Termination of Employment because of disability
before the Participant is eligible for an early retirement benefit from a
Qualified Plan, benefits may commence immediately, subject to adjustment for
early commencement using the applicable factors and methodologies under Sections
G.04(c) and G.05(c)(3).

 

  (d) If a Participant dies after commencement of benefits, any survivor
benefits will be paid in accordance with the form of benefit selected by the
Company. If a Participant dies prior to commencement of benefits, payment will
be made under Section G.07.

 

G.07 Preretirement Death Benefits. If a Participant dies before benefits
commence, preretirement surviving spouse benefits are payable under this Program
on behalf of the Participant if his or her surviving spouse is eligible for a
qualified preretirement survivor annuity (as required under section 401(a)(11)
of the Code) from a Qualified Plan.

 

  (a)

Amount and Form of Preretirement Death Benefit. A preretirement death benefit
paid to a surviving spouse is the survivor benefit paid to a surviving spouse is
the survivor benefit portion of a 100% joint and survivor annuity calculated
using the

 

- 8 -



--------------------------------------------------------------------------------

 

survivor annuity factors under the Northrop Grumman Pension Plan in an amount
determined as follows:

 

  (1) First, the Participant’s gross benefit under Section G.04(a) will be
calculated and reduced, as necessary, for early retirement using the factors in
Section G.04(c);

 

  (2) Second, the target preretirement death benefit under this Program will be
calculated by applying the appropriate 100% joint-and-survivor annuity factor
(as provided in the Northrop Grumman Pension Plan) to the amount determined in
(1); and

 

  (3) Third, the target preretirement death benefit determined in (2) will be
reduced by the preretirement death benefits, if any, payable under all defined
benefit retirement plans, programs, and arrangements maintained by the
Affiliated Companies, whether qualified or nonqualified, that are otherwise
included in the offsets described under Section G.05(b) such that the sum of the
preretirement death benefit payments made to the surviving spouse under all
plans, including this Program, will equal, at all times, the level of payments
determined to be the target preretirement death benefit (subject to the benefit
limit described in Section G.05(a)).

 

  (b) Timing of Preretirement Death Benefit.

 

  (1) Benefits commence as of the first day of the month following the death of
the Participant, subject to adjustment for early commencement using the
applicable factors under G.04(c).

 

  (2) If there is a dispute as to whom payment is due, the Company may delay
payment until the dispute is settled.

 

  (c) No benefit is payable under this Program with respect to a spouse after
the spouse dies.

 

G.08 Individual Arrangements. This Section applies to a Participant who has an
individually-negotiated arrangement with the Company for supplemental retirement
pension benefits. Notwithstanding any other provision to the contrary, this
Section does not apply to any individually-negotiated arrangements between a
Participant and the Company concerning severance payments.

 

  (a) This Section is intended to coordinate the benefits under this Program
with those of any individually-negotiated arrangement. Participants with such
arrangements will be paid the better of the benefits under the arrangement or
under Sections G.04 or G.07 (as limited by G.05).

 

- 9 -



--------------------------------------------------------------------------------

  (b) In no case will duplicate benefits be paid under this Program and such an
individual arrangement. Any payments under this Program will be counted toward
the Company’s obligations under an individual arrangement, and vice-versa.

 

  (c) If the benefit under an individually-negotiated arrangement exceeds the
one payable under this Program, then the individual benefit will be substituted
as the benefit payable under this Program (even if it exceeds the limit under
G.05).

 

  (d) To determine which benefit is greater, all benefits will be compared,
subject to adjustment for early retirement using the applicable factors and
methodologies under Sections G.04(c) and G.05(c)(3).

 

  (e) For purposes of (d), the individually-negotiated benefit will be
determined in accordance with all of its terms and conditions. Nothing in this
Section is meant to alter any of those terms and conditions.

 

  (f) This Section does not apply to the Special Agreements.

 

G.09 Actuarial Assumptions. The following defined terms and actuarial
assumptions will be used to the extent necessary under Sections G.05 and G.08 to
convert benefits to straight life annuity form commencing upon the Participant
reaching age 65:

 

Interest: Five percent (5%)

 

Mortality: The applicable mortality table under section 417(e)(3) of the Code,
which would be used to calculate a lump sum value for the benefit under the
Qualified Plans.

 

Increase in Code Section 415 Limit: 2.8% per year.

 

Variable Unit Values: Variable Unit Values are presumed not to increase for
future periods after commencement of benefit.

 

* * *

 

IN WITNESS WHEREOF, this Amendment and Restatement is hereby executed by a duly
authorized officer on this 22 day of February, 2005.

 

NORTHROP GRUMMAN CORPORATION

By:

 

/s/ J. Michael Hateley

J. Michael Hateley

Corporate Vice President and Chief Human

Resources and Administrative Officer

 

- 10 -